 
Exhibit 10.1


AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER (hereinafter called this "Agreement"), dated
as July 29, 2013, is entered into between Air Industries Group, Inc., a Delaware
corporation (the "Company") and Air Industries Group, a Nevada corporation and a
wholly owned subsidiary of the Company ("Newco").
 
Preliminary Statement
The Company, whose shares of common stock are registered under Section 12(g) of
the Securities Act of 1934, as amended (the “Exchange Act”), desires to
reincorporate as a Nevada corporation.  The Company has formed Newco in order to
effect the reincorporation.
 
The board of directors of each of the Company and Newco deems it advisable and
in the best interests of such corporations and their respective stockholders,
that the Company be merged with and into Newco, upon the terms and subject to
the conditions herein stated, and that Newco be the surviving corporation (the
"Reincorporation Merger").  
 
                 NOW, THEREFORE, in consideration of the premises and of the
agreements of the parties hereto contained herein, the parties hereto agree as
follows:
 
ARTICLE I
THE REINCORPORATION MERGER; EFFECTIVE TIME
 
        1.1.    The Reincorporation Merger.    Upon the terms and subject to the
conditions set forth in this Agreement, at the Effective Time (as defined in
Section 1.2), the Company shall be merged with and into Newco whereupon the
separate existence of the Company shall cease. Newco shall be the surviving
corporation (sometimes hereinafter referred to as the "Surviving Corporation")
in the Reincorporation Merger and shall continue to be governed by the laws of
the State of Nevada. The Reincorporation Merger shall have the effects specified
in the General Corporation Law of the State of Delaware, as amended (the "DGCL")
and in the Chapter 78 of the Nevada Revised Statutes, as amended (the "NRS"),
and the Surviving Corporation shall succeed, without other transfer, to all of
the assets and property (whether real, personal or mixed), rights, privileges,
franchises, immunities and powers of the Company, and shall assume and be
subject to all of the duties, liabilities, obligations and restrictions of every
kind and description of the Company, including, without limitation, all
outstanding indebtedness of the Company.
 
        1.2.    Effective Time.    Provided that the conditions set forth in
Section 5.1 have been fulfilled in accordance with this Agreement and that this
Agreement has not been terminated or abandoned pursuant to Section 6.1, on the
date of the closing of the Reincorporation Merger, the Company and Newco shall
cause Articles of Merger to be executed and filed with the Office of the
Secretary of State of Nevada (the "Nevada Articles of Merger") and a Certificate
of Merger to be executed and filed with the Secretary of State of Delaware (the
"Delaware Certificate of Merger"). The Reincorporation Merger shall become
effective upon the date and time specified in the Nevada Articles of Merger and
the Delaware Certificate of Merger (the "Effective Time").
 
ARTICLE II
CHARTER AND BYLAWS OF THE SURVIVING CORPORATION
 
        2.1.    The Certificate of Incorporation.    The articles of
incorporation of Newco in effect at the Effective Time shall be the certificate
of incorporation of the Surviving Corporation, until amended in accordance with
the provisions provided therein or applicable law.
 
        2.2.    The Bylaws.    The bylaws of Newco in effect at the Effective
Time shall be the bylaws of the Surviving Corporation, until amended in
accordance with the provisions provided therein or applicable law.
  
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
OFFICERS AND DIRECTORS OF THE SURVIVING CORPORATION
 
        3.1.    Officers.    The officers of Newco at the Effective Time shall,
from and after the Effective Time, be the officers of the Surviving Corporation,
until their successors have been duly elected or appointed and qualified or
until their earlier death, resignation or removal.
 
        3.2.    Directors.    The directors of Newco at the Effective Time
shall, from and after the Effective Time, be the directors of the Surviving
Corporation, until their successors have been duly elected or appointed and
qualified or until their earlier death, resignation or removal.
 
ARTICLE IV
EFFECT OF MERGER ON CAPITAL STOCK


        4.1.    Effect of Merger on Capital Stock.    At the Effective Time, as
a result of the Reincorporation Merger and without any action on the part of the
Company, Newco or the stockholders of the Company:
 
(a)   Each share of common stock of the Company, par value $0.001, other than
shares ("Dissenting Shares") that are owned by shareholders ("Dissenting
Stockholders") exercising dissenters' rights pursuant to Section 262 of the DGCL
outstanding immediately prior to the Effective Time, shall be converted (without
the surrender of stock certificates or any other action) into one fully paid and
non-assessable share of common stock, par value $0.001, of Newco ("Nevada common
stock"), with the same rights, powers and privileges as the shares so converted
and all shares of common stock of the Company shall be cancelled and retired and
shall cease to exist.
 
(b)   Each option, warrant, or other security of the Company issued and
outstanding immediately prior to the Effective Time shall be (i) converted into
and shall be an identical security of Newco, and (ii) in the case of securities
to acquire common stock, converted into the right to acquire the number of
shares of Nevada common stock equal to the number of shares of Delaware common
stock that were acquirable pursuant to such option, warrant, or other security
at the Effective Date.  The same number of shares of Nevada common stock shall
be reserved for purposes of the exercise of such options, warrants, or other
securities as is equal to the number of shares of the common stock so reserved
as of the Effective Time.
 
 (c)   Each share of Nevada common stock owned by the Company shall no longer be
outstanding and shall be cancelled and retired and shall cease to exist.
 
          4.2.    Certificates.    At and after the Effective Time, all of the
outstanding certificates which immediately prior thereto represented shares of
Delaware common stock (other than Dissenting Shares), or options, warrants, or
other securities of the Company shall be deemed for all purposes to evidence
ownership of and to represent a number of shares of Nevada common stock equal to
the number of shares of Delaware common stock represented thereby or that were
acquirable pursuant to such options, warrants, or other securities of Newco, as
the case may be, into which the shares of common stock, options, warrants, or
other securities of the Company represented by such certificates have been
converted as herein provided and shall be so registered on the books and records
of the Surviving Corporation or its  transfer agent. The registered owner of any
such outstanding certificate shall, until such certificate shall have been
surrendered for transfer or otherwise accounted for to the Surviving Corporation
or its transfer agent, have and be entitled to exercise any voting and other
rights with respect to, and to receive any dividends and other distributions
upon, the shares of Delaware common stock, options, warrants, or other
securities of Newco, as the case may be, evidenced by such outstanding
certificate, as above provided.
 
         4.3    Dissenters' Rights.    No Dissenting Stockholder shall be
entitled to shares of Nevada common stock under this Article IV unless and until
the holder thereof shall have failed to perfect or shall have effectively
withdrawn or lost such holder's right to dissent from the Reincorporation Merger
under Section 262 of the DGCL, and any Dissenting Stockholder shall be entitled
to receive only the payment provided by Section 262 of the DGCL with respect to
Dissenting Shares owned by such Dissenting Stockholder (“Dissenter Rights”). If
any person or entity who otherwise would be deemed a Dissenting Stockholder
shall have failed to properly perfect or shall have effectively withdrawn or
lost the right to dissent with respect to any shares which would be Dissenting
Shares but for that failure to perfect or withdrawal or loss of the right to
dissent, such Dissenting Shares shall thereupon be treated as though such
Dissenting Shares had been converted into shares of Nevada common stock pursuant
to Section 4.1 hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE V
CONDITIONS
 
        5.1.    Shareholder Approval of Reincorporation Merger.    The
respective obligation of each party hereto to effect the Reincorporation Merger
is subject to approval of this Agreement and the transactions contemplated
hereby by the holders of a majority of the outstanding shares of the common
stock of the Company pursuant to Section 228 of the DGCL at the Company’s 2013
annual meeting of stockholders.
 
        5.2    Proxy Statement.  The Company shall file with the Securities and
Exchange Commission and distribute to its stockholders a proxy statement
pursuant to Regulation 14A of the Exchange Act soliciting proxies “for” approval
of this Agreement and the Reincorporation Merger at the Company’s 2013 annual
meeting of stockholders, which proxy statement shall discuss the terms of the
Reincorporation Merger and advise stockholders of their Dissenter’s Rights.
 
ARTICLE VI
TERMINATION
 
        6.1.    Termination.    This Agreement may be terminated, and the
Reincorporation Merger may be abandoned, at any time prior to the Effective
Time, whether before or after approval of this Agreement by the stockholders of
the Company, if the board of directors of the Company determines for any reason,
in its sole judgment and discretion, that the consummation of the
Reincorporation Merger would be inadvisable or not in the best interests of the
Company and its stockholders. In the event of the termination and abandonment of
this Agreement, this Agreement shall become null and void and have no effect,
without any liability on the part of either the Company or Newco, or any of
their respective stockholders, directors or officers.


ARTICLE VII
MISCELLANEOUS AND GENERAL
 
        7.1.    Modification or Amendment.    Subject to the provisions of
applicable law, at any time prior to the Effective Time, the parties hereto may
modify or amend this Agreement; provided, however, that an amendment made
subsequent to the approval of this Agreement by the holders of common stock of
the Company shall not (i) alter or change the amount or kind of shares and/or
rights to be received in exchange for or on conversion of all or any of the
shares or any class or series thereof of the Company, (ii) alter or change any
provision of the articles of incorporation of the Surviving Corporation to be
effected by the Reincorporation Merger, or (iii) alter or change any of the
terms or conditions of this Agreement if such alteration or change would
adversely affect the holders of any class or series of capital stock of any of
the parties hereto.


        7.2.    Counterparts.    This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.
 
        7.3.    Governing Law.    This Agreement shall be deemed to be made in
and in all respects shall be interpreted, construed and governed by and in
accordance with the laws of the State of Delaware, without regard to the
conflict of law principles thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
        7.4.    Entire Agreement.    This Agreement constitutes the entire
agreement and supersedes all other prior agreements, understandings,
representations and warranties both written and oral, among the parties, with
respect to the subject matter hereof.
 
        7.5.    No Third Party Beneficiaries.    This Agreement is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder.
 
        7.6.    Severability.    The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is determined by any court or other authority of competent
jurisdiction to be invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
 
        7.7.    Headings.    The headings therein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.
 

   
Air Industries Group, Inc.
a Delaware corporation
             
By:
 /s/ Peter D. Rettaliata  
       
Peter D. Rettaliata
Chief Executive Officer
               
Air Industries Group
a Nevada corporation
             
By:
 /s/ Peter D. Rettaliata  
       
Peter D. Rettaliata
Chief Executive Officer
 

 
 


4

--------------------------------------------------------------------------------
